

Exhibit 10.69


MEDTRONIC plc


RESTRICTED STOCK UNIT AWARD AGREEMENT
AMENDED AND RESTATED 2013 STOCK AWARD AND INCENTIVE PLAN


Name:


Employee ID:


Client Grant ID:


Grant Date:


Grant Price:


Grant Type:


Shares Awarded:


1.Restricted Stock Units Award. Medtronic plc, an Irish public limited company
(the “Company”), hereby awards to the individual named above Restricted Stock
Units, in the number and on the Grant Date as each is set forth above. The
Restricted Stock Units represent the right to receive ordinary shares of the
Company, par value $0.0001 per share (the “Shares”), subject to the
restrictions, limitations, and conditions contained in this Restricted Stock
Unit Award Agreement (the “Agreement”) and in the Medtronic plc Amended and
Restated 2013 Stock Award and Incentive Plan (the “Plan”). Unless otherwise
defined in the Agreement, a capitalized term in the Agreement will have the same
meaning as in the Plan. In the event of any inconsistency between the terms of
the Agreement and the Plan, the terms of the Plan will govern.


2.Vesting & Distribution. The Restricted Stock Units will vest 100% on the third
anniversary of the Grant Date. The Company will issue to you a number of Shares
equal to the number of your vested Restricted Stock Units (including any
dividend equivalents described in Section 5, below) within six weeks following
the applicable vesting date, provided that you have not incurred a Termination
of Employment prior to such vesting date (the “Restricted Period”).
Notwithstanding the preceding sentence, if you incur a Termination of Employment
during the Restricted Period as a result of your death, Disability or
Retirement, you will vest 100% on the third anniversary of the Grant Date, and
the Company will issue you a number of Shares equal to the number of your vested
Restricted Stock Units (including any dividend equivalents described in Section
5, below) within six weeks following your separation from service. Any portion
of the Restricted Stock Units that does not vest in accordance with the
foregoing will automatically be forfeited and canceled by the Company as of
11:00 p.m. CT (midnight ET) on the date of such Termination of Employment. Upon
your Termination of Employment during the Restricted Period for any reason other
than death, Disability or Retirement, the Restricted Stock Units will
automatically be forfeited in full and canceled by the Company as of 11:00 p.m.
CT (midnight ET) on the date of such Termination of Employment. For purposes of
this Agreement, the terms “Disability” and “Retirement” shall have the meanings
ascribed to those terms, as of the date of this Agreement, under any retirement
plan of the Company which is qualified under Section 401 of the Code (which
currently provides for retirement on or after age 55, provided you have been



--------------------------------------------------------------------------------



employed by the Company and/or one or more Affiliates for at least ten years, or
retirement on or after age 62), or under any disability or retirement plan of
the Company or any Affiliate applicable to you due to employment by a non−U.S.
Affiliate or employment in a non−U.S. location.


3.Forfeiture. If you have received or are entitled to receive delivery of Shares
as a result of this Agreement within the period beginning six months prior to
the date of your Termination of Employment and ending twelve months following
the date of your Termination of Employment, the Company, in its sole discretion,
may require you to return or forfeit the cash and/or Shares received or
receivable with respect to this Restricted Stock Units award, in the event that
you engage in any of the following activities:
a.performing services for or on behalf of any competitor of, or competing with,
the Company or any Affiliate, within six months of the date of your Termination
of Employment;
b.unauthorized disclosure of material proprietary information of the Company or
any Affiliate;
c.a violation of applicable business ethics policies or business policies of the
Company or any Affiliate; or
d.any other occurrence determined by the Committee.


The Company’s right to require forfeiture must be exercised not later than 90
days after the Company acquires actual knowledge of such an activity but in no
event later than twelve months after your Termination of Employment. Such right
shall be deemed to be exercised upon the Company’s mailing written notice of
such exercise to your most recent home address as shown on the personnel records
of the Company. In addition to requiring forfeiture as described herein, the
Company may exercise its rights under this Section 3 by terminating the
Restricted Stock Units awarded under this Agreement.


If you fail or refuse to forfeit the cash and/or shares of Common Stock demanded
by the Company (the number of such shares of Common Stock as may be adjusted for
any events described in Section 3.4 of the Plan), you shall be liable to the
Company for damages equal to the number of Shares demanded times the highest
closing price per share of the Common Stock during the period between the date
of your Termination of Employment and the date of any judgment or award to the
Company, together with all costs and attorneys’ fees incurred by the Company to
enforce this provision.


For purposes of this Section 3, forfeiture of Common Stock shall be effected by
the redemption of such Common Stock in accordance with the Articles of
Association of the Company and to the extent permissible under applicable law.


Notwithstanding the foregoing, this Section 3 shall have no application
following a Change of Control, nor shall the Company’s Incentive Compensation
Forfeiture Policy apply following a Change of Control to the Restricted Stock
Units awarded pursuant to this Agreement or to any proceeds in respect of such
award.


4.Change of Control. Notwithstanding anything in Section 2 of this Agreement to
the contrary, if a Change of Control of the Company occurs during the Restricted
Period, then the Restricted Stock Units will become 100% vested upon such Change
of Control, and the Company will issue to you a number of Shares equal to the
number of Restricted Stock Units (including any dividend equivalents described
in Section 5, below) within six weeks following the Change of Control, provided
that no such vesting or issuance shall occur if the Restricted Stock Units are



--------------------------------------------------------------------------------



replaced or continued by a Replacement Award that satisfies the requirements of
Section 10.1(b) of the Plan. In the event that the Restricted Stock Units are
replaced by a Replacement Award and you incur a Termination of Employment during
the two years following a Change of Control by the Company without Cause or by
you for Good Reason, such Replacement Award shall vest in full and be settled
within six weeks following your Termination of Employment.


5.Dividend Equivalents. You are entitled to receive dividend equivalents on the
Restricted Stock Units generally in the same manner and at the same time as if
each Restricted Stock Unit were a Share. These dividend equivalents will be
credited to you in the form of additional Restricted Stock Units. The additional
Restricted Stock Units will be subject to the terms of this Agreement.


6.Withhold Taxes. You are responsible to promptly pay any Social Security and
Medicare taxes (together, “FICA”) due upon vesting of the Restricted Stock
Units, and any Federal, State, and local taxes due upon distribution of the
Shares. The Company and its Subsidiaries are authorized to deduct from any
payment to you any such taxes required to be withheld. As described in Section
15.4 of the Plan and to the extent permissible under applicable law, you may
elect to have the Company withhold a portion of the Shares issued upon
settlement of the Restricted Stock Units to satisfy all or part of the
withholding tax requirements. You may also elect, at the time you vest in the
Restricted Stock Units, to pay your FICA liability due with respect to those
Restricted Stock Units out of those units. If you choose to do so, the Company
will reduce the number of your vested Restricted Stock Units accordingly. The
amount that is applied to pay FICA will be subject to Federal, State, and local
taxes.


7.Limitation of Rights. Except as set forth in the Agreement, until the Shares
are issued to you in settlement of your Restricted Stock Units, you do not have
any right in, or with respect to, any Shares (including any voting rights) by
reason of this Agreement. Further, you may not transfer or assign your rights
under the Agreement and you do not have any rights in the Company’s assets that
are superior to a general, unsecured creditor of the Company by reason of this
Agreement.


8.No Employment Contract. Nothing contained in the Plan or Agreement creates any
right to your continued employment or otherwise affects your status as an
employee at will. You hereby acknowledge that the Company and you each have the
right to terminate your employment at any time for any reason or for no reason
at all.


9.Amendment to Agreement Under Section 409A of the Code. You acknowledge that
the Agreement and the Plan are intended to be exempt from Section 409A of the
Code, and that changes may need to be made to the Agreement to avoid adverse tax
consequences under Section 409A of the Code. You agree that following the
issuance of such rules, the Company may amend this Agreement as it deems
necessary or desirable to avoid such adverse tax consequences; provided,
however, that the Company shall accomplish such amendments in a manner that
preserves your intended benefits under the Agreement to the greatest extent
possible.


10.Governing Law, Venue and Personal Jurisdiction. Notwithstanding anything
contrary in the Plan, the validity, enforceability, construction and
interpretation of the Plan or Agreement shall be governed by the laws of the
State of Minnesota. You irrevocably waive any right to have the laws of any
state or nation or other legal jurisdiction other than the State of Minnesota
apply to the Plan or Agreement. Any dispute regarding the Plan or Agreement
shall be exclusively decided by a state court in the State of Minnesota, and you
irrevocably waive any right to have any such disputes decided in any
jurisdiction or venue other than a state court in the State of



--------------------------------------------------------------------------------



Minnesota. You irrevocably consent to the personal jurisdiction of the state
courts in the State of Minnesota for the purposes of any action arising out of
or related to the Plan or Agreement, and irrevocably waive any right to remove
any case commenced by Medtronic from a state court in the State of Minnesota to
any federal court.


11.Agreement. You agree to be bound by the terms and conditions of this
Agreement and the Plan. Your signature is not required in order to make this
Agreement effective. You are deemed to consent to the application of all of the
terms and conditions set forth in this Agreement and the Plan unless you contact
HROC-Stock Administration at the address set forth below in writing within
thirty (30) days of receiving the grant package. Receipt by the Company of your
non-consent will nullify this award unless otherwise agreed to in writing by you
and the Company.


Medtronic Stock Administration
Medtronic plc
c/o Medtronic, Inc.
800 53rd Ave NE #SLK32
Minneapolis, MN 55432


askhr@medtronic.com
888-422-1500





